PER CURIAM.
After the evidentiary hearing required by Cruz v. State, 760 So.2d 1095 (Fla. 3d DCA 2000), on “the issue of defense counsel’s alleged ineffectiveness in failing to investigate and produce medical testimony concerning the extent of the victim’s injuries,” Cruz, 760 So.2d at 1095, the trial court found that counsel had not been ineffective. Cruz again appeals but we find no error in this ruling. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Johnson v. State, 769 So.2d 990 (Fla.2000); Gonzalez v. State, 579 So.2d 145 (Fla. 3d DCA 1991).
Affirmed.